808 F.2d 834
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John ALFORD, Plaintiff-Appellant,v.Frank EVANS;  George Boone;  Jerry Earls;  Officer Cooper;Larry Dickens, Defendants-Appellees,
No. 86-7667.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1986.Decided Dec. 22, 1986

Before HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
John Alford, pro se.
Laura Ellen Crumpler, Office of the Attorney General of North Carolina, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Alford v. Evans, C/A No. 85-1651-CRT (E.D.N.C. August 21, 1986).


2
AFFIRMED.